Grace, C. J.
(specially concurring). I concur in the opinion of Mr. Justice Christianson on the ground that plaintiffs wholly failed to comply with the terms of the contract for the construction of the well made with the defendant. They wholly and entirely failed to construct a well. A hole in the ground which contains practically no water is not a well.
The alleged well was valueless in the condition in which plaintiffs left it. It was not a well. The history of the case would seem to indicate that plaintiffs have not acted in good faith under the contract, nor with an earnest endeavor to perform it, and have wholly and entirely failed to construct a well such as by the terms of the contract they agreed to construct.